  EXHIBIT 10.1

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION

 

OFFSHORE SUBSCRIBERS OUTSIDE THE UNITED STATES ONLY

 

MAGICSTEM GROUP CORP.

 

INSTRUCTIONS TO SUBSCRIBER:

 

1. COMPLETE the information on Page 2 of this Subscription Agreement. You must
reside outside North America to use this form.

 

2. PAYMENT of the subscription price must be paid by check, bank draft or wire
transfer to the Company.

 

3. EMAIL an executed copy of this Subscription Agreement to ___________________.

 



 

 



 

MAGICSTEM GROUP CORP.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Magicstem Group Corp. (the “Issuer”) that number of common
shares of the Issuer (the “Shares”) set out below at a price of US$0.005 per
Share.

 



Subscriber Information

 

Shares to be Purchased

 

 

 

 

 

Number of Shares: ______________________________

(Name of Subscriber)

 

Account Reference (if applicable): ____________________

 

 

Aggregate Subscription Price: _________________________

X

 

(the “Subscription Proceeds”)

(Signature of Subscriber – if the Subscriber is an Individual)

 

X

 

(Signature of Authorized Signatory – if the Subscriber is not an Individual)

 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

 

 

 

(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)

 

(Name of Disclosed Principal)

 

 

 

(SIN, SSN, or other Tax Identification Number of the Subscriber)

 

(Address of Disclosed Principal)

 

 

 

(Subscriber’s Address, including city and province or state or residence)

 

(Account Reference, if applicable)

 

 

 

 

 

(SIN, SSN, or other Tax Identification Number of Disclosed Principal)

 

 

 

(Telephone Number)                                                    (Email
Address)

 

 

 

 

 

Register the Shares as set forth below:

Deliver the Shares as set forth below:

 

 

 

(Name to Appear on Share Certificate)

 

(Attention - Name)

 

 

 

(Account Reference, if applicable)

 

(Account Reference, if applicable)

 

 

 

(Address, including Postal Code)

 

(Address, including Postal Code)

 

 

 

 

 

(Telephone Number)



 

 - 2 -

 



 

ACCEPTANCE

 

The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement. as of the ____ day of
October, 2016.

 

 



MAGICSTEM GROUP CORP.   Per:

 

Chi Man Ng, CEO, President, and Director 



 

 

 



 - 3 -

 



 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

 

Purchase of Shares

 



1.SUBSCRIPTION

 

 

1.1The Subscriber hereby irrevocably subscribes for and agrees to purchase
Shares in the amount set out on Page 2 of this Subscription Agreement, at a
price of US$0.005 per Share (such subscription and agreement to purchase being
the “Subscription”), for the Subscription Proceeds, which Subscription Proceeds
are tendered herewith, on the basis of the representations and warranties and
subject to the terms and conditions set forth herein.

 

 

1.2The Shares are also referred to herein as the “Securities”.

 

 

1.3The Company hereby agrees to sell the Shares to the Subscriber on the basis
of the representations and warranties and subject to the terms and conditions
set forth herein. Subject to the terms hereof, the Subscription Agreement will
be effective upon its acceptance by the Company.

 

 

1.4Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.

 

 

2.PAYMENT

 

 

2.1The Subscription Proceeds must be wired to Magicstem Group Corp. on the
Closing Date (as defined herein).

 

 

2.2The Subscriber must complete, sign and return to the Company an executed copy
of this Subscription Agreement.

 

 

2.3The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges
and/or applicable law.

 

 

3.CLOSING

 

 

Closing of the purchase and sale of the Shares shall occur on the date note more
than 30 days from the execution of this Subscription Agreement by the Subscriber
and the Company (the “Closing Date”).

 

 

4.ACKNOWLEDGEMENTS OF SUBSCRIBER



 

The Subscriber acknowledges and agrees that:

 



 

(a)the Securities have not been registered under the U.S. Securities Act of
1933, as amended (the “1933 Act”), or under any securities or “blue sky” laws of
any state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation S”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;

 

 

 

 

(b)the Company will refuse to register any transfer of any of the Securities not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;



 

 - 4 -

 



 



 

(c)the decision to execute this Subscription Agreement and purchase the Shares
has not been based upon any oral or written representation as to fact or
otherwise made by or on behalf of the Company and such decision is based solely
upon information provided by the Company in this Subscription Agreement (the
“Company Information”).

 

 

 

 

(d)the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to review the Company Information and to ask questions of and
receive answers from the Company regarding the offering, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any other document provided
to the Subscriber;

 

 

 

 

(e)by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 

 

 

 

(f)the Company is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber’s failure to correctly
complete this Subscription Agreement;

 

 

 

 

(g)the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 

 

 

 

(h)the issuance and sale of the Shares to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

 

 

 

(i)the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:



 



 

(i)any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and

 

 

 

 

(ii)applicable resale restrictions;



 



 

(j)the Subscriber has not acquired the Shares as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities; provided, however, that the Subscriber may sell
or otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements and as otherwise
provided herein;



 



 - 5 -

 



 



 

(k)the Subscriber is not a U.S. Person (as defined in Regulation S), is outside
the United States when receiving and executing this Subscription Agreement and
is acquiring the Shares as principal for its own account or for account of the
Disclosed Principal, as applicable, for investment purposes only, and not with a
view to, or for, resale, distribution or fractionalization thereof, in whole or
in part, and no other person has a direct or indirect beneficial interest in
such Shares, other than the Disclosed Principal, if applicable;



 



 

(l)the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Shares, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act;

 

 

 

 

(m)the Company has advised the Subscriber that the Company is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities and, as a
consequence of acquiring the Securities pursuant to this exemption, certain
protections, rights and remedies, including statutory rights of rescission or
damages, will not be available to the Subscriber;

 

 

 

 

(n)the Subscriber acknowledges that the Company has not undertaken, and will
have no obligation, to register any of the Securities under the 1933 Act, except
as set out in this Agreement;

 

 

 

 

(o)neither the SEC, nor any other securities regulatory authority has reviewed
or passed on the merits of the Securities;

 

 

 

 

(p)no documents in connection with this offering have been reviewed by the SEC,
nor by any other securities regulatory authority or state securities
administrators;

 

 

 

 

(q)there is no government or other insurance covering any of the Securities; and

 

 

 

 

(r)this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company, and the Subscriber acknowledges and agrees
that the Company reserves the right to reject any subscription for any reason.



 



5.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSCRIBER

 

 

5.1The Subscriber hereby represents and warrants to and covenants with the
Company, as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:



 



 

(a)the Subscriber is purchasing the Shares as principal for its own account and
not for the benefit of any other person;

 

 

 

 

(b)the Subscriber is outside the United States when receiving and executing this
Subscription Agreement;

 

 

 

 

(c)the Subscriber is not a “U.S. Person”, as defined in Regulation S;

 

 

 

 

(d)the Subscriber is not acquiring the Shares for the account or benefit of,
directly or indirectly, any U.S. Person, as defined in Regulation S;

 

 

 

 

(e)the Subscriber is resident in the jurisdiction set out on Page 2 of this
Subscription Agreement;

 

 

 

 

(f)the Subscriber:



 



 

(i)is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Shares,



 



 - 6 -

 



 



 

(ii)is purchasing the Shares pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,

 

 

 

 

(iii)acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Shares,

 

 

 

 

(iv)represents and warrants that the acquisition of the Shares by the Subscriber
does not trigger:



 



 

A.any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 

 

 

 

B.any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and



 



 

(v)the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;



 



 

(g)the Subscriber is acquiring the Shares as principal, or for account of the
Disclosed Principal, as applicable, and for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it, or the Disclosed Principal, has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons (as defined in Regulation S);

 

 

 

 

(h)the Subscriber acknowledges that it has not acquired the Shares as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 

 

 

 

(i)the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

 

 

 

(j)the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 

 

 

 

(k)the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;



 



 - 7 -

 



  



 

(l)the Subscriber has received and carefully read this Subscription Agreement;

 

 

 

 

(m)the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Shares for an indefinite period of time, and can afford
the complete loss of such investment;

 

 

 

 

(n)the Subscriber is able to fend for itself in the subscription, has the degree
of knowledge, education and experience in financial and business matters as to
enable the Subscriber to evaluate the merits and risks of the investment in the
Shares and the Company;

 

 

 

 

(o)the Subscriber understands and agrees that the Company and others will rely
upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Subscription Agreement,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber shall promptly
notify the Company;

 

 

 

 

(p)the Subscriber is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment;

 

 

 

 

(q)the Subscriber is not an underwriter of, or dealer in, the Company’s
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;

 

 

 

 

(r)the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber’s decision to invest in the Shares and
the Company;

 

 

 

 

(s)if the Subscriber is acquiring the Shares as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 

 

 

 

(t)the Subscriber is not aware of any advertisement of any of the Securities and
is not acquiring the Shares as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

 

 

 

 

(u)no person has made to the Subscriber any written or oral representations:



 



 

(i)that any person will resell or repurchase any of the Securities,



 



 

(ii)that any person will refund the purchase price of any of the Securities, or

 

 

 

 

(iii)as to the future price or value of any of the Securities.



 



5.2In this Subscription Agreement, the term “U.S. Person” shall have the meaning
ascribed thereto in Regulation S promulgated under the 1933 Act and for the
purpose of the Subscription Agreement includes any person in the United States.



 



 - 8 -

 



 



6.ACKNOWLEDGEMENT AND WAIVER



 

The Subscriber has acknowledged that the decision to purchase the Shares was
made based solely on the Company Information. The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities. Because the Subscriber is not
purchasing the Shares under a prospectus, the Subscriber will not have the civil
protections, rights and remedies that would otherwise be available to the
Subscriber under the securities laws in United States, including statutory
rights of rescission or damages.

 



7.REPRESENTATIONS AND WARRANTIES WILL BE RELIED UPON BY THE COMPANY



 

The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber’s
eligibility to purchase the Shares under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and the date of delivery and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
all of the Securities.

 



8.RESALE RESTRICTIONS



 



8.1The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.

 

 

8.2The Subscriber acknowledges that restrictions on the transfer, sale or other
subsequent disposition of the Securities by the Subscriber may be imposed by
securities laws in addition to any restrictions referred to in Section above,
and, in particular, the Subscriber acknowledges and agrees that none of the
Securities may be offered or sold to a U.S. Person or for the account or benefit
of a U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period.



 



9.ACKNOWLEDGEMENT AND WAIVER



 

The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of information concerning the Company that was
available to the Subscriber on the EDGAR database maintained by the SEC at
www.sec.gov

  



10.LEGENDING OF SUBJECT SECURITIES

 

 

10.1The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:



 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

 

- 9 -


 



 



10.2The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

 

11.COSTS



 

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares shall be
borne by the Subscriber.

 



12.GOVERNING LAW



 

This Subscription Agreement is governed by the laws of the State of Nevada. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Nevada.

  



13.SURVIVAL



 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Shares by the Subscriber pursuant hereto.

 



14.ASSIGNMENT



 

This Subscription Agreement is not transferable or assignable.

 



15.SEVERABILITY



 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 



16.ENTIRE AGREEMENT



 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Shares and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 



17.NOTICES



 

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the delivery
address on Page 2 and notices to the Company shall be directed to it at the
address stated on the first page of this Subscription Agreement.

 



 

- 10 -


 



  



18.COUNTERPARTS AND ELECTRONIC MEANS



 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

 

 



- 11 -



 

 